      Case 2:06-cr-00283-RGK Document 2131 Filed 08/21/20 Page 1 of 3 Page ID #:9438



 1
2
3
                                                             CLERK, U.3. D~^~-^+~r r,OURT
4
                                                                   AUG 2 1 2020
5 '
6                                                         ('ENTRIiL D,:i ~ ~i~ '; OF CALIFORNIA
                                                          s~f                           DEPUTY

7

 g
                  IN THE UNITED STATES DISTRICT COURT
9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No. CR 06-283-RGK
      UNITED STATES OF AMERICA,
13                                             ORDER OF DETENTION
                     Plaintiff,
14                                            [Fed. R. Crim. P. 32.1(a)(6);
                                              18 U.S.C. § 3143(a)(1)]
15
      ANGEL GONZALEZ,
16
17                    Defendant.
18
19
20
                                               I.
21
            On August 21, 2020, Defendant made his initial appearance on the petition
22
      for revocation of supervised release and warrant for arrest issued on July 12, 2019,
23
      Deputy Federal Public Defender Michael Brown was appointed to represent
24
      Defendant. Defendant submitted on the recommendation of detention in the
25
      Pretrial Services Report.
26
27
28
     Case 2:06-cr-00283-RGK Document 2131 Filed 08/21/20 Page 2 of 3 Page ID #:9439



 1
2                                                  II.

3          Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §

4    3143(a) following Defendant's arrest for alleged violations) of the terms of

5    Defendant's ❑probation / ❑X supervised release,

6          The Court finds that:

7          A.      ~     Defendant has not carried his burden of establishing by clear

8    and convincing evidence that Defendant will appear for further proceedings as

9    required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

10              X allegations in the petition include use of controlled substances,
                D

11              association with and presence in an area where gang members

12              congregate, and arrest and conviction for felon in possession of a firearm.

13              D history of prior revocations and substance abuse, and non-compliance

14              D current absconder status

15
16         B.      O     Defendant has not carried his burden of establishing by clear

17    and convincing evidence that Defendant will not endanger the safety of any other

18    person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is

19    based on:

20              O allegations in the petition, history of prior revocations and

21              noncompliance and substance abuse history.

22
23
24
25
26
27
28

                                               2
       Case 2:06-cr-00283-RGK Document 2131 Filed 08/21/20 Page 3 of 3 Page ID #:9440



 1                                    III.

2            IT IS THEREFORE ORDERED that the defendant is remanded to the

3      custody of the U.S. Marshal pending further proceedings in this matter.

       Dated: August 21, 2020
5
6
                                                          /s/
7 ,                                                   ALKA SAGAR
                                             UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17 '
18
19
20
21
22
23
24
25
26
27
28

                                               3
